Name: COMMISSION REGULATION (EC) No 1647/97 of 19 August 1997 specifying the extent to which applications lodged in July 1997 for import rights in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  agricultural activity;  trade;  EU finance;  means of agricultural production
 Date Published: nan

 No L 229/4 EN Official Journal of the European Communities 20 . 8 . 97 COMMISSION REGULATION (EC) No 1647/97 of 19 August 1997 specifying the extent to which applications lodged in July 1997 for import rights in respect of young male bovine animals for fattening may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1376/97 of 17 July 1997 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 1997 to 30 June 1998) ('), and in particular Article 4 (4) thereof, Whereas Article 1 ( 1 ) of Regulation (EC) No 1376/97 lays down the number of young male bovine animals which may be imported on special terms during 1997/98 ; whereas applications for import rights result in the issuing of licences in accordance with the provisions of this Regulation, HAS ADOPTED THIS REGULATION: Article 1 All applications for import rights made in Member States other than Italy and Greece pursuant to Article 4 (3) of Regulation (EC) No 1376/97 are hereby met to the extent of 0,617 % of the quantity requested . Article 2 This Regulation shall enter into force on 20 August 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 August 1997. For the Commission Erkki LIIKANEN Member of the Commission (') OJ No L 189, 18 . 7. 1997, p. 3 .